EXHIBIT 10.21

 

STRONGBRIDGE BIOPHARMA PLC

2017 INDUCEMENT PLAN

RESTRICTED STOCK UNIT AWARD

Strongbridge Biopharma plc (the “Company”) has determined to grant to you an
award of restricted stock units (the “RSUs”) under the 2017 Inducement Plan (the
“Plan”).  The terms of the grant are set forth in the attached Restricted Stock
Unit Award Agreement (the “Agreement”).  The following provides a summary of the
key terms of the Agreement; however, you should read the entire Agreement along
with the terms of the Plan, to fully understand the Agreement.

SUMMARY OF RESTRICTED STOCK UNIT AWARD

Grantee:

    

[NAME]

 

 

 

Date of Grant:

 

[DATE]

 

 

 

Vesting Schedule:

 

100% vest on 2-year anniversary of Date of Grant (provided employee is employed
by the Company on such vesting date)

 

 

 

Total Number of Restricted Stock Units Granted:

 

[# UNITS]

 

 

 





--------------------------------------------------------------------------------

 



STRONGBRIDGE BIOPHARMA PLC

2017 INDUCEMENT PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated as of [DATE]
(the “Date of Grant”), is delivered by Strongbridge Biopharma plc (the
“Company”) to [NAME] (the “Grantee”).

The Company has determined to provide the Grantee an award of restricted stock
units under the 2017 Inducement Plan (the “Plan”) and in accordance with the
terms and conditions set forth in this Agreement.  Capitalized terms that are
used but not defined herein shall have the respective meanings accorded to such
terms in the Plan.

The Plan is administered and interpreted by a committee (the “Committee”)
composed of at least two members designated by the Board of Directors of the
Company (the “Board”).

The Company and Grantee, intending to be legally bound hereby, agree as follows:

1.         Grant of Restricted Stock Unit Award.  Subject to the terms and
conditions set forth in this Agreement and the Plan, the Company hereby awards
to the Grantee [# UNITS] Restricted Stock Units (the “RSUs”) under the
Plan.  The Grantee accepts the RSUs and agrees to be bound by the terms and
conditions of this Agreement and the Plan with respect to the award. Each vested
RSU entitles the Grantee to receive one share of Company Stock, as described in
Paragraph 2 below.

2.         Vesting of Award/Payment of Shares.

(a)        The RSUs shall vest in full on the second anniversary of the Date of
Grant (the “Vesting Date”), if the Grantee continues to be employed by, or
provide service to, the Company (or its parent or subsidiary, as applicable)
(the “Employer”) from the Date of Grant until the Vesting Date.

(b)        If and when the RSUs vest, the Company will issue to the Grantee one
share of Company Stock for each whole RSU that has vested, subject to
satisfaction of the Grantee’s tax withholding obligations as described in
Paragraph 5 below, in accordance with Section 7(c) of the Plan.  The RSUs shall
cease to be outstanding upon such issuance of shares.

(c)        Unless otherwise provided in a Company-sponsored plan, policy or
arrangement, or any agreement to which the Employer is a party, the Grantee
shall forfeit the unvested RSUs in the event the Grantee ceases to be employed
by, or provide service to, the Employer prior to the Vesting Date.

3.         No Stockholder Rights Prior to Settlement; Issuance of Certificates.
In accordance with Section 7(e) of the Plan, the Grantee shall have no rights as
a stockholder with respect to any







--------------------------------------------------------------------------------

 



 

shares of Company Stock represented by the RSUs until the date of issuance of
the shares of Company Stock (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), if
applicable.  Except as otherwise required by the Plan, no adjustment shall be
made for dividends, distributions, or other rights for which the record date is
prior to the date, if any, that shares of Company Stock are issued.

4.         Change of Control.  The provisions of the Plan applicable to a Change
of Control (as described in Section 10 of the Plan) shall apply to the RSUs.

5.         Withholding.  The Grantee shall be required to pay to the Company, or
make other arrangements satisfactory to the Company to provide for the payment
of, any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant or vesting of the RSUs, or the Employer may
deduct from other wages paid by the Employer the amount of any withholding taxes
due with respect to the RSUs. The Grantee may elect to satisfy any income tax
withholding obligation of the Employer with respect to the RSUs by having shares
of Company Stock withheld up to an amount that does not exceed the minimum
applicable withholding tax rate for federal (including FICA), state, local and
other tax liabilities. Unless the tax withholding obligations of the Company are
satisfied, the Company shall have no obligation to deliver to the Grantee any
Company Stock.  In the event the Company’s obligation to withhold arises prior
to the delivery to the Grantee of shares of Company Stock or it is determined
after the delivery of shares of Company Stock to the Grantee that the amount of
the Company’s withholding obligation was greater than the amount withheld by the
Company, the Grantee agrees to indemnify and hold the Company harmless from any
failure by the Company to withhold the proper amount.

6.         Adjustments.  The provisions of the Plan applicable to adjustments
(as described in Section 4 of the Plan) shall apply to the RSUs.

7.         Assignment and Transfers.  Except as the Committee may otherwise
permit pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution.  In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the RSUs or any right hereunder, or
in the event of the levy or any attachment, execution or similar process upon
the rights or interests hereby conferred, the Company may terminate the RSUs by
notice to the Grantee, and the RSUs and all rights hereunder shall thereupon
become null and void.  The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates.  This Agreement may be assigned by the Company
without the Grantee’s consent.

8.         Miscellaneous.

(a)        No Right to Employment.  The grant of the RSUs shall not be construed
as giving the Grantee the right to be retained by or in the employ of the
Employer or any other employment right.

(b)        Delivery Subject to Legal Requirements. The obligation of the Company
to deliver stock shall be subject to the condition that if at any time the Board
shall determine in its discretion





-2-

--------------------------------------------------------------------------------

 



that the listing, registration or qualification of the shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issue of shares, the shares may not be
issued in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board.  The issuance of shares to the Grantee pursuant to
this Agreement is subject to any applicable taxes and other laws or regulations
of the United States or of any state having jurisdiction thereof.

(c)        RSUs Subject to Plan.  By entering into this Agreement the Grantee
agrees and acknowledges that the Grantee has received and read a copy of the
Plan.  The RSUs are subject to the terms and provisions of the Plan, as they may
be amended from time to time, and such terms and provisions of the Plan are
hereby incorporated herein by reference.  In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

(d)        Committee Authority.  By entering into this Agreement the Grantee
agrees and acknowledges that all decisions and determinations of the Committee
shall be final and binding on the Grantee, his or her beneficiaries and any
other person having or claiming and interest in the RSUs.

(e)        Severability.  If any provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify this Agreement or the RSUs under any applicable law, such provision
shall be construed or deemed amended to conform to applicable law (or if such
provision cannot be so construed or deemed amended without materially altering
the purpose or intent of this Agreement and the grant of the RSUs hereunder,
such provision shall be stricken as to such jurisdiction and the remainder of
this Agreement and the award shall remain in full force and effect).

(d)        Notices.  Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company, at the attention of the
Committee, at its principal place of business, and any notice to be given to
Grantee may be sent to Grantee’s address as it appears in the payroll records of
the Company, or at such other addresses as either party may designate in writing
to the other.

(e)        Section 409A.  This Agreement and the RSUs granted hereunder are
intended to fit within the “short-term deferral” exemption from Section 409A of
the Code, as set forth in Treasury Regulation Section 1.409A-1(b)(4) or any
successor provision, or to comply with, or otherwise be exempt from, Section
409A of the Code.  This Agreement and the RSUs shall be administered,
interpreted and construed in a manner consistent with Section 409A of the Code.

(f)        Governing Law. The validity, construction, interpretation and effect
of this Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflict of laws
provisions thereof

(g)        Interpretation.  The Grantee accepts the RSUs subject to all the
terms and provisions of this Agreement and the terms and conditions of the Plan.





-3-

--------------------------------------------------------------------------------

 



(g)        Headings.  Headings are given to the paragraphs and subparagraphs of
this Agreement solely as a convenience to facilitate reference.  Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.

(h)        Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.  Facsimile or other electronic transmission of any
signed original document or retransmission of any signed facsimile or other
electronic transmission will be deemed the same as delivery of an original.

(i)         Complete Agreement.  Except as otherwise provided for herein, this
Agreement and those agreements and documents expressly referred to herein embody
the complete agreement and understanding among the parties and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.  The terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Grantee.

 

[Signature Page Follows]

 

 



-4-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and Grantee have executed this Agreement as of
the grant date shown above.

 

Strongbridge Biopharma plc

 

 

 

 

By:

 

 

Name:

Matthew Pauls

 

Title:

Chief Executive Officer

 

I hereby accept the RSUs described in this Agreement, and I agree to be bound by
the terms of the Plan and this Agreement.  I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding.

 

GRANTEE:

 

 

 

 

 

 

Name:   [NAME]

 

 

 

Date:

 

 

(Signature Page to Restricted Stock Unit Award Agreement)

--------------------------------------------------------------------------------